Foti, J.
This matter is before us on remand from our Supreme Court. We previously considered it in State v. Wohler, 30 Conn. App. 571, 621 A.2d 751 (1993), rev’d, 231 Conn. 411, 650 A.2d 168 (1994) (remanded for disposition of issues raised by defendant).
The defendant appeals from the judgment of conviction, rendered after a trial to the court, of larceny in the fifth degree by theft of services in violation of Gen*279eral Statutes §§ 53a-125a (a) and 53a-119 (7) (F).The defendant claims that the trial court improperly determined that the evidence was sufficient to prove him guilty beyond a reasonable doubt of the crime charged. We affirm the judgment of the trial court.
The sole issue is whether the evidence was sufficient for the trial court to have concluded that the defendant had not been entitled to the use of the labor and equipment employed to replace the water service at 76/82 South Street or that he had acted with the intent to benefit the homeowner at the address.1
The review of a sufficiency of the evidence claim involves a two part analysis. First, we construe the evidence in the light most favorable to sustaining the verdict or upholding the trial court’s finding of guilt. Second, we determine whether, from that evidence and all the reasonable inferences that it yields, a trier of fact could reasonably have concluded that the defendant was guilty beyond a reasonable doubt. State v. Wideman, 36 Conn. App. 190, 202, 650 A.2d 571 (1994), cert. denied, 232 Conn. 903, 653 A.2d 192 (1995). To determine whether there was a basis in the evidence to support the trial court’s conclusions, we must review the findings as set forth in the oral decision. If the oral findings are insufficient and no articulation is requested and furnished,2 we may also examine pertinent portions of the trial transcript.
*280In its oral decision, the trial court concluded that the defendant, knowing that he was not entitled to the use of the labor and equipment, and having control over such, used it with the intent to derive a substantial benefit to a third person, thereby giving the homeowner a financial benefit. The trial court reviewed the testimony of two witnesses, commented on their credibility and on the evidence presented. The court found “that the problem that was engendered by trying to serve two masters here ended up in the temptation of pushing the limits hedging on what the rules did allow and extending this way beyond what any other contractor would have been allowed to do.”3
Our standard in reviewing the conclusions of the trier of fact, whether it be a judge or a jury, is limited. State v. Evans, 203 Conn. 212, 238, 523 A.2d 1306 (1987). It is the province of the court, as trier of fact, to draw all reasonable and logical inferences from the facts as it finds them to exist. State v. Gray, 221 Conn. 713, 721, 607 A.2d 391, cert. denied, 506 U.S. 872, 113 S. Ct. 207, 121 L. Ed. 2d 148 (1992). The trial court also has the sole and absolute responsibility to weigh conflicting evidence and to determine the credibility of the witnesses; State v. Pinnock, 220 Conn. 765, 778-79, 601 A.2d 521 (1992); it can accept some, none or all of the evidence presented. State v. Raguseo, 225 Conn. 114, 124, 622 A.2d 519 (1993).
In reviewing a sufficiency of the evidence claim in a court trial, a reviewing court must determine whether *281the trial court’s findings of fact could reasonably have been drawn from the evidence presented, and whether, based on those facts as reasonably found, the cumulative effect of the evidence established guilt beyond a reasonable doubt. We will construe the evidence in the light most favorable to sustaining the trial court’s judgment and will affirm the court’s conclusion if reasonably supported by the evidence and logical inferences drawn therefrom. State v. Evans, supra, 203 Conn. 238. After applying these principles to our review of the record, we conclude that the evidence presented, together with reasonable inferences drawn from it, was sufficient for the trial court to have reasonably found proved beyond a reasonable doubt that the defendant was guilty.
The judgment is affirmed.
In this opinion Lavery, J., concurred.

 For a recitation of the facts as the court might have reasonably found, refer to State v. Wohler, supra, 30 Conn. App. 571. The oral arguments were heard on December 14, 1992; on December 28, 1992, the defendant filed a signed transcript of the court’s oral ruling in an attempt to comply with Practice Book § 4059.


 It is the appellant’s responsibility to furnish an adequate appellate record. Practice Book § 4061; Cottiero v. Ifkovic, 35 Conn. App. 682, 686, 647 A.2d 9, cert. denied, 231 Conn. 938, 651 A.2d 262 (1994). As a general principle of appellate jurisprudence, it is the appellant’s duty to provide a record on which reversible error maybe predicated. Curry v. Burns, 225 Conn. 782, 790, 626 A.2d 719 (1993).


 During the sentencing phase, the trial court commented, “I don’t think when . . . he . . . started out on this enterprise . . . that ¡he was] going to use this as a means to embezzle money or goods or services or anything from the town. I don’t think that was ¡his] intent; they were going to make some money on the side. But, I have to say that I think there was a lot of impropriety that may not be illegal, but it did take place here. . . . Again, I think there was no malicious intent to start out, you didn’t have anything against the town; you weren’t trying to make an illegal buck, but I think it worked out that way in the end.”


“[The Plaintiff]: Yes, I was, Your Honor.
“The Court: You heard my admonition when I made the statement?
“[The Plaintiff]: Yes, Your Honor. I just wasn’t able to go; I could not do it.
“The Court: Did any attorney tell you that you had the right to disregard my statements since last Monday?
“[The Plaintiff]: No, Your Honor.”